Case: 10-30610     Document: 00511512296          Page: 1    Date Filed: 06/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2011
                                     No. 10-30610
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERT LA TROY WHITE,

                                                   Plaintiff-Appellant

v.

GREG LONGINO, Deputy Warden; MIKE CORE,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:08-CV-1335


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Robert La Troy White, Louisiana prisoner # 241145, appeals the district
court’s summary judgment in favor of the appellees and dismissal of his claim
that he was denied access to the courts while housed as a pretrial detainee in
St. Tammany Parish Jail. He contends that he had no access to legal materials
to assist him in preparing his pro se defense in two state criminal proceedings
and that his waiver of the right to appointed counsel cannot be considered a



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30610    Document: 00511512296     Page: 2    Date Filed: 06/17/2011

                                  No. 10-30610

waiver of access to legal materials because to do so would render Faretta v.
California, 422 U.S. 806 (1975), meaningless.
      The magistrate judge did not err in denying White’s claim that he was
denied access to the courts. A prisoner, who knowingly and voluntarily waives
appointed representation by counsel, may not file a 42 U.S.C. § 1983 action
asserting that he was denied the constitutional right to access to a law library
in preparing a pro se defense in a criminal trial. See Degrate v. Godwin, 84 F.3d
768, 769 (5th Cir. 1996); see also Jackson v. Caddo Correctional Center, 67
F. App’x 253 (5th Cir. 2003). White has not shown that Faretta established a
right of access to an adequate law library. See Kane v. Garcia Espitia, 546 U.S.
9 (2005) (28 U.S.C. § 2254 case); see also United States v. Smith, 907 F.2d 42, 45
(6th Cir. 1990); United States ex rel. George v. Lane, 718 F.2d 226, 231 (7th Cir.
1983).
      White contends that the magistrate judge abused her discretion in denying
his motion for appointment of counsel. Because the record reflects that White
was able to present his claims adequately in the district court without assistance
of counsel, he has not shown that exceptional circumstances warranted the
appointment of counsel. See Williams v. Ballard, 466 F.3d 330, 335 (5th Cir.
2006).
      According to White, the magistrate judge violated his due process rights
by not allowing him to contest the appellees’ second motion for an extension of
time to file their summary judgment motion.              Because White did not
demonstrate that he was prejudiced in any way by the district court’s granting
of the motion, he has not shown that the magistrate judge abused her discretion
or violated his due process right by granting the motion. See Huval v. Offshore
Pipelines, Inc., 86 F.3d 454, 458 (5th Cir. 1996); see also Lockany v. Dunbar, 399
F. App’x 953, 955 (5th Cir. 2010).
      For the first time on appeal, White argues that he was not advised in
accordance with Faretta of the dangers and disadvantages of waiving his right

                                        2
   Case: 10-30610    Document: 00511512296       Page: 3   Date Filed: 06/17/2011

                                   No. 10-30610

to counsel. This court will not consider new theories of liability raised for the
first time on appeal. Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount
Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000); see also Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      White moves for appointment of counsel on appeal. Because White has not
shown that exceptional circumstances warrant the appointment of counsel, his
motion is denied. See Williams, 466 F.3d at 335.
      Arguing that the appellees’ attorneys were not counsel of record when they
filed the appellees’ brief, White moved to strike the appellees’ brief. A review of
the docket sheet reflects that the appellees’ attorneys had filed appearance forms
prior to filing the brief. Therefore, White’s motion is denied.
      AFFIRMED; MOTIONS DENIED.




                                         3